Order unanimously modified in accordance with memorandum and, as modified, affirmed, without costs. Memorandum: This action was commenced on March 8, 1973. In order that defendants may have opportunity adequately to prepare for the trial of this action, the order of Special Term entered on August 9, 1974 should be modified to substitute “January 2,1975 ” wherever the date “ November 1,1974 ” appears, thus extending by two months the period for the use of disclosure devices. In view of the history of the litigation and the conduct of the parties, we think this represents a fair accommodation of the right of plaintiffs to a proper disposition of these claims and the right of defendants to an opportunity to assemble evidence for their defense. To prevent the case being stricken from the Trial Calendar, as plaintiffs assert will occur upon their failure to file a statement of readiness on November 1, 1974, there should also be added to .the order in the special circumstances here presented a direction that the ease remain on the Trial Calendar and not be subject to the application of the calendar rule contained in 22 NYCRR 1110.2 (b). (Appeal from order of Monroe Special Term limiting time of discovery.) Present—Marsh, F. J., Moule, Mahoney, Goldman and Del Yeechio, JJ.